Title: From John Quincy Adams to Abigail Smith Adams, 7 November 1803
From: Adams, John Quincy
To: Adams, Abigail Smith



City of Washington 7. November 1803.

I have received, My dear Mother, your kind letter of the 23d: ulto: and it gives me the most cordial gratification to learn that your health was daily improving—I have also the satisfaction to tell you that my wife and children as well as myself are in very good health—As are all the family with whom we here reside, excepting Mrs: Hellen, and she is fast recovering.
My brother has concluded to wind up his affairs at Philadelphia, and remove to Quincy—I presume you will see him there in a very short time; and I hope he will contribute largely to your comfort and enjoyments—If I may be permitted to suggest one idea, which I am sure will contribute to his happiness, it is that he be left entirely, and in the most unqualified manner, to his own choice and humour in his mode of life and his pursuits—I would even wish that no advice upon these subjects be given him unless at his own desire—I am fully confident that the most effectual means of reconciling him both to his removal and to his future residence at home, will be to leave him in the complete satisfaction with his own independence; that sentiment so natural and so powerful upon every mind, and which is of peculiar weight upon his.
We are going on here, smoothly enough—Our Session is to be very short, and we are to rise at latest by the beginning of the new year—
I have enclosed to my father a copy of the Report from the Secretary of the Treasury on the State of the finances.
Mr: Cranch and his family are well.
Faithfully your’s
John Q. Adams.